Per Curiam
The declaration should have made a profert of the deed from Hacket, so that it might have been seen and judged whether it were agreeable to law or not ; or it should have stated the county where it was recorded so as to give the defendant information where to find it, and for this cause the demurrer was allowed ; upon motion however, the declaration was amended, upon payment of costs.
In support of the demurrer was cited as to the first cause 7. Bac. Ab. 48. 50, 5. Bac, Ab. 432. As to the 2d. Roulst Ed. T. L. 151. 271. 6. Bac. 384. 392. The same authorities as to the 3d. 4th. and 5th causes ; sixth point. 1 Wentworth 158, 200. The court in their opinion adverted to 10th Co. 93. Acts, 1785, c. 14. s. 3. Ird. 584.